PER CURIAM.
The defendant appeals her conviction for attempted robbery and burglary alleging that the trial court erroneously overruled her objection and denied her motion for a mistrial when the prosecutor made the following statement during closing argument:
But strange enough, her testimony, when she was arrested by police, when she was arrested, when she was detained by the police, there was never any mention of that entire sequence.
This comment directly called to the jury’s attention the defendant’s post-arrest silence, Lee v. State, 422 So.2d 928 (Fla. 3d DCA 1982), and accordingly we reverse and remand for a new trial.